IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Noemi Aviles,                                              :
                                      Petitioner           :
                                                           :
                    v.                                     :     No. 1961 C.D. 2016
                                                           :
Department of Human Services,                              :
                      Respondent                           :


                                                      ORDER

                    NOW, this 2nd day of November, 2017, upon consideration of

Respondent’s Motion to Report Opinion, said motion is granted. It is hereby

ordered that the opinion filed August 25, 2017 shall be designated OPINION rather

than MEMORANDUM OPINION, and it shall be reported.1




                                      P. KEVIN BROBSON, Judge




   1
       The Court filed its opinion and order in this matter before the conclusion of Judge Hearthway’s service with the
Court. This order is being signed by Judge Brobson, the presiding judge of the panel, because respondent filed the
motion to report opinion after the conclusion of Judge Hearthway’s service.